DAVIS, Commissioner.
Appellant filed action for divorce. By amendment she sought an annulment as an alternative relief.
The trial court entered judgment refusing to grant annulment but providing that an interlocutory decree for divorce would be entered when appropriately tendered. Instead of tendering the judgment for divorce, she prosecuted this appeal.
The appeal must be dismissed because it is not prosecuted from a final order or judgment as prescribed by KRS 21.060. CR 54.01 provides in part:
“A final or appealable judgment is a final order adjudicating all the rights of all the parties in an action or proceeding, or a judgment made final under Rule 54.02.”
The judgment on appeal did not purport to adjudge all of the rights of all the parties in the action, nor was it made final under Rule 54.02. The appeal may not be maintained.
The appeal is dismissed.
All concur.